DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
This office action is responsive to the preliminary amendments filed on 9/20/19 and 3/10/22. As directed by the amendment: no claims have been amended, claims 1-20 have been canceled, and new claims 21-40 have been added. Thus, claims 21-40 are presently pending in the application.

Claims 21-40 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record alone or in combination fails to teach wherein each of the at least one spring link is located entirely between a pair of adjacent struts of the at least two struts and configured to transition between a first shape and a second shape in response to a change of dimension of the shape memory alloy or the shape memory polymer; and wherein each of the at least one spring link comprises at least two bridges, wherein each bridge is connected between an outer perimeter of the at least one -2-Application No.: 16/409707 Filing Date:May 10, 2019 spring link and an outer perimeter of an adjacent strut of the at least two struts of the pair of adjacent frame segments, with respect toc claim 21, and wherein each of the at least 
The closest prior art or record includes Wyatt et al. (2055/0065930), but who fails to teach the claimed language above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785